NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSICA SHAW, an individual,                    No.    19-55724

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-07601-DSF-FFM
 v.

GEICO GENERAL INSURANCE                         MEMORANDUM*
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                        Argued and Submitted July 7, 2020
                              Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and ZOUHARY,** District Judge.

      While riding a bicycle in 2015, Jessica Shaw was hit by a car. Shaw and

GEICO dispute whether Shaw is an “insured” for purposes of underinsured-

motorist benefits afforded under an automobile-insurance policy. The district court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
held Shaw is not an insured and granted summary judgment for GEICO. Shaw

timely appealed. We have jurisdiction under 28 U.S.C. § 1291; review the district

court’s decision without deference, see Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d

422, 426 (9th Cir. 2011); and reverse.

      Under California law, if language in an insurance policy is “substantially

identical” to the California Insurance Code, the rules of contract interpretation do

not apply. Blue Shield of Cal. Life & Health Ins. Co. v. Superior Ct. of Los

Angeles Cty., 120 Cal. Rptr. 3d 713, 721 (Ct. App. 2011). GEICO argues, and the

district court held, that the relevant policy language here is substantially identical

to the Code. We disagree. The policy defines “insured” as “the individual named

in the declarations.” In contrast, the Code defines “insured” as “the named

insured,” and it in turn defines “named insured” as “the individual or organization

named in the declarations.” Cal. Ins. Code § 11580.2(b). These two definitions

may appear nearly identical in isolation. In context, however, the difference is

material—both sides agree Shaw is not “the named insured,” but they dispute

whether she is “the individual named in the declarations.” The policy and Code

therefore are not substantially identical.

      Applying California rules of contract interpretation, see Montrose Chem.

Corp. v. Superior Ct. of Los Angeles Cty., 460 P.3d 1201, 1210 (Cal. 2020), we

find the definition of “insured” ambiguous with respect to Shaw. Her name



                                             2                                   19-55724
appears on the declarations page as an “Additional Driver.” Thus, she is “named

in the declarations,” and she could reasonably be considered an insured. The

policy’s failure to explicitly define the rights of Additional Drivers compounds this

ambiguity. A reasonable person in Shaw’s position could expect to qualify as an

insured; we must interpret the policy to protect that expectation. See Minkler v.

Safeco Ins. Co. of Am., 232 P.3d 612, 616, 624 (Cal. 2010).

      For these reasons, Shaw is an insured under the GEICO policy for purposes

of underinsured-motorist coverage. The district court ruling to the contrary is

reversed, and this case is remanded for further proceedings.

      REVERSED AND REMANDED.




                                          3                                   19-55724